Citation Nr: 0336790	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to death 
pension benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1946.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  In an unappealed letter, dated in November 1985, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to VA death 
pension benefits.

2.  Evidence associated with the record since the RO's 
November 1985 letter is either cumulative or redundant of 
the evidence of record at the time of the last prior 
final denial of entitlement to VA death pension benefits 
and even when considered with evidence previously on file 
does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1985 letter, which had confirmed a 
denial of entitlement to VA death pension benefits, was 
final based on the law and regulations then in effect.  
38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.192 (1985) (now 
codified at 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003)).  

2.  The criteria to reopen the claim of entitlement to VA 
death pension benefits have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to assist the appellant in the 
development of her appeal, including, but not limited to, 
the duty to notify her of the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  By virtue of 
information sent to her in the Statement of the Case 
(SOC) and in a June 2002 letter, the appellant was 
notified of the evidence necessary to substantiate her 
request to reopen a claim of entitlement to VA death 
pension benefits.  Indeed, the SOC specifically set forth 
the provisions of 38 C.F.R. § 3.156 which stated that the 
appellant needed to submit new and material evidence to 
reopen a previously adjudicated claim which had become 
final.   

In support of her request to reopen her claim, the 
appellant has submitted additional documents, including 
an application for death pension (VA Form 21-534) and a 
private medical report, dated in August 1985, reflecting 
the appellant's treatment for asthma, hypertension, and 
paranoid schizophrenia.  Finally, the Board notes that 
the appellant has been informed of his right to have a 
hearing in association with his appeal; however, to date, 
he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the appellant in the 
development of his claim.  In fact, it appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  In this 
regard, it should be noted that he has not identified any 
outstanding evidence which could be used to support the 
issue of whether new and material evidence has been 
received to reopen a claim of entitlement to VA death 
pension benefits.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts and Analysis

The appellant seeks entitlement to VA death pension 
benefits, on the basis that she is the surviving spouse 
of the veteran.

The VA shall pay pension for non-service-connected death 
to the surviving spouse of each veteran of a period of 
war who meets the service requirements prescribed in 
38 U.S.C.A. § 1521(j) (West 2002).  

A spouse is a person of the opposite sex who is a husband 
or wife.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 
3.50(c) (2003).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2003).  38 C.F.R. § 3.50(a).  For VA benefits purposes, 
a marriage is valid when it meets the requirements of the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j).  

A "surviving spouse" means a person who was the spouse of 
a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or has not lived with 
another person and  held herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3).
In addition to the foregoing, the United States Court of 
Appeals for Veterans Claims (Court) has held that 
38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) have set 
forth a two-part test to determine whether a spouse can 
be deemed to have continuously cohabited with a veteran 
even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free 
of fault in the initial separation.  Second,  the 
separation must have been procured by the veteran or due 
to his misconduct.  The Court found that the "without 
fault" requirement of the law was not a continuing one.  
Rather, although acts subsequent to the separation could 
in certain cases be relevant evidence, the finding of 
fault or a lack of fault was to be determined on the 
basis of an analysis of the conduct at the time of 
separation.

A review of the record discloses that this is not the 
appellant's first claim of entitlement to service 
connection for VA death pension benefits.  In an 
administrative decision, issued in January 1982, the RO 
found that the appellant did not meet the eligibility 
requirements of a widow based on the service of the 
veteran.  The appellant was notified of that decision as 
well as her appellate rights.  Although she submitted a 
Notice of Disagreement (NOD) and was issued an SOC, she 
did not submit a timely substantive appeal.  Therefore, 
that decision became final under the law and regulations 
then in effect.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.192.  

In March 1983 and October 1985, the appellant requested 
that the RO reopen her claim of entitlement to VA death 
pension benefits.  In May 1983 and November 1985, the RO 
informed her that she would have to submit material 
evidence which had not previously be considered.  The RO 
noted that since she had not done so, no further 
consideration could be given to her request to reopen her 
claim of entitlement to VA death pension benefits.  

Relevant evidence on file in November 1985 consisted of 
the veteran's service medical records; a certificate 
verifying the veteran's marriage to the appellant in 
March 1944; a certificate showing that in August 1944, 
the appellant gave birth to the veteran's son; a 
certificate verifying the veteran's marriage to C. M. in 
December 1945; a September 1946 report from the Home 
Services Division of the American Red Cross; affidavits 
from the veteran and/or the appellant, received at the VA 
in January and June 1947 and August 1949; certificates 
reflecting children born to the veteran from October 1949 
through January 1953; the report of a May 1950 VA Field 
Examination; certificates reflecting children born to the 
appellant from May 1963 through March 1969; the 
transcript of a hearing held at the RO in March 1982; a 
copy of the veteran's death certificate; several reports 
of the veteran's marital status; and numerous claims for 
VA benefits from the veteran, the appellant, and the 
veteran's second wife.

Such evidence showed that in March 1944, the veteran had 
married the appellant.  In the May 1950 report of the VA 
Field Examination, she acknowledged, however, that she 
had had a previous marriage which had never been legally 
dissolved.  In fact, she stated that she was aware of 
that fact at the time of her marriage to the veteran.  
Thus, she did not have the legal capacity to enter into 
marriage with the veteran.  Moreover, the evidence showed 
that shortly after they were married, they did not 
continue to hold themselves out as husband and wife.  
After going overseas in May 1944, he had reportedly seen 
the appellant once or not at all and learned that she had 
been unfaithful (See, e.g.,  the service medical records 
reflecting the veteran's treatment in August and 
September 1946).  Moreover, in his initial claim for VA 
benefits received shortly after his discharge from the 
service, the veteran reported that he and the appellant 
were separated.  He listed different addresses for each, 
and in subsequent affidavits reported that the appellant 
was living with another man (See, e.g., those received at 
the VA in January and June 1947).  In any event, despite 
the fact that veteran and the appellant had never legally 
ended their marriage, the veteran married C. M. in 
December 1945.  For several years, they did hold 
themselves out as husband wife.  They not only lived 
together but had several children, the last born in 1953.  
Thus, the appellant could not claim that she lived with 
the veteran continuously from the time of the marriage to 
the date of his death.  Although the veteran and his 
second wife ultimately parted in the late 1950's, there 
was no evidence that the veteran and the appellant ever 
got back together.  The appellant did submit a number of 
certificates verifying that she had given birth to 
several children between 1963 and 1969.  Although she 
reported that their last name was the same as veteran's, 
there was no competent that the veteran was the father of 
any of those children.

Inasmuch as the evidence suggested that the veteran and 
the appellant may not have been legally married, and 
inasmuch as the evidence suggested that they did not live 
together continuously as husband and wife, the appellant 
could not qualify as a surviving spouse under the 
applicable law and regulations.  Thus, she could not meet 
the criteria for basic eligibility for a grant of death 
pension benefits.  Accordingly, entitlement to such 
benefits was denied.  

In April 2002, the appellant again requested that the RO 
reopen her claim of entitlement to VA death pension 
benefits.  

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based 
on new and material evidence, the Board must first 
determine whether the appellant has, in fact, presented 
new and material evidence under 38 C.F.R. § 3.156.  If 
new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but 
only after insuring that the duty to assist the appellant 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

New evidence means existing evidence not previously 
submitted to VA decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Relevant evidence added to the record, since the RO's 
November 1985 letter consists of the appellant's reports 
that she was married to B. B. in the summer or 1941 and 
was divorced in February 1943.  She also reports that she 
married the veteran in the summer of 1943 and was 
separated in September 1944.  Such reports are at odds 
with evidence previously of record; and the appellant has 
submitted no official documentation to verify those 
reports.  

While new, in the sense that they were not previously 
before VA decisionmakers, the foregoing evidence does not 
break any new ground or otherwise show any facts which 
were not considered previously by the RO.  Indeed, the 
appellant's arguments are essentially the same as those 
raised in January 1982.  Moreover, the additional 
evidence does not show that the appellant had the legal 
capacity to marry the veteran in 1944 nor does it show a 
continuing relationship between the appellant and the 
veteran.  As such, it is essentially cumulative in nature 
and does not alter the previous finding that she cannot 
qualify as the veteran's surviving spouse.  Even when 
considered with the evidence previously of record, the 
additional evidence simply does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
VA death pension benefits.  Accordingly, the appeal is 
denied.
ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to VA death 
pension benefits is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



